Title: James Madison to John King, 17 August 1830
From: Madison, James
To: King, John


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 17. 1830
                            
                        
                        
                        I recd. by yesterdays mail your letter of the 14th. and am sorry I can not aid in satisfying the enquiry it
                            makes concerning Genl. Thomas Bullett. I recollect that in the year 1775. I saw him in Williamsburg, where I happened to
                            be, tho’ not in the character you suppose, and where he was stationed in a Military command; but I had no acquaintance
                            with him. Of the time of his death & whether he died in the Continental service, I am entirely ignorant. With his
                            brother Cuthbert, I became acquainted in the year following, being both members of the Convention in that year. With
                            respect
                        
                        
                            
                                James Madison
                            
                        
                    